Exhibit 10.22

Registration Rights Agreement

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of December 11,
2014, is made and entered into by and between Retail Opportunity Investments
Corp., a Maryland corporation (the “Company”), and WS Harrison, LLC, an Oregon
limited liability company, in its capacity as a holder of the Registrable
Securities (as defined below), the “Holder”).

WITNESSETH:

WHEREAS, the operating partnership of the Company, Retail Opportunity
Investments Partnership, LP, a Delaware limited partnership (“ROIP”), and the
Holder have entered into a Contribution Agreement, dated December 11, 2014 (the
“Contribution Agreement”), pursuant to which the Holder contributed the real
property and improvements commonly known as the Wilsonville Town Center located
at 8235 SW Wilsonville Road, Wilsonville, Oregon, to ROIP in exchange for
989,272 operating partnership units of ROIP (such units in the aggregate, the
“OP Units”), which such OP Units upon presentation for redemption by the Holder
in accordance with the provisions of the First Amended and Restated Agreement of
Limited Partnership of ROIP, may be redeemed for shares of common stock, par
value $0.0001 per share, of the Company (the “Common Stock”); and

WHEREAS, the Company desires to enter into this Agreement with the Holder in
order to grant the Holder the registration rights contained herein.

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Affiliate” shall mean, when used with reference to a specified Person, (i) any
Person that directly or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the specified Person; (ii)
any Person who, from time to time, is a member of the Immediate Family of a
specified Person; (iii) any Person who, from time to time, is an officer or
director or manager of a specified Person; or (iv) any Person who, directly or
indirectly, is the beneficial owner of 50% or more of any class of equity
securities or other ownership interests of the specified Person, or of which the
specified Person is directly or indirectly the owner of 50% or more of any class
of equity securities or other ownership interests.

“Agreement” shall mean this Registration Rights Agreement as originally executed
and as amended, supplemented or restated from time to time.

“Board” shall mean the Board of Directors of the Company.



 

 

“Business Day” shall mean each day other than a Saturday, a Sunday or any other
day on which banking institutions in the State of California are authorized or
obligated by law or executive order to be closed.

“Commission” shall mean the Securities and Exchange Commission and any successor
thereto.

“Common Stock” shall have the meaning set forth in the Recitals hereof.

“Company” shall have the meaning set forth in the introductory paragraph hereof.

“Contribution Agreement” shall have the meaning set forth in the Recitals
hereof.

“Control” (including the terms “Controlling,” “Controlled by” and “under common
Control with”) shall mean the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person through
the ownership of Voting Power, by contract or otherwise.

“Controlling Person” shall have the meaning set forth in Section 5 hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any corresponding provision of succeeding law) and the rules and regulations
thereunder.

“Holder” shall have the meaning set forth in the introductory paragraph hereof.

“OP Units” shall have the meaning set forth in the Recitals hereof.

“Person” shall mean any individual, partnership, corporation, limited liability
company, joint venture, association, trust, unincorporated organization or other
governmental or legal entity.

“Registrable Securities” shall mean the Common Stock that may be acquired by the
Holder in connection with the exercise by such Holder of the redemption rights
associated with the OP Units; provided, however, such Registrable Securities
shall cease to be Registrable Securities upon the occurrence of the earliest of
the following: (i) the date on which a registration statement with respect to
the sale of such Registrable Securities shall have become effective under the
Securities Act and all such Registrable Securities shall have been sold,
transferred, disposed of or exchanged in accordance with such registration
statement, (ii) the date on which such Registrable Securities shall have been
sold and all transfer restrictions and restrictive legends with respect to such
Registrable Securities are removed upon the consummation of such sale, (iii) the
date on which such Registrable Securities become eligible to be publicly sold
pursuant to Rule 144 (or any successor provision) under the Securities Act, or
(iv) such Registrable Securities have ceased to be outstanding.

“Registration Expenses” shall mean (i) the fees and disbursements of counsel and
independent public accountants for the Company incurred in connection with the
Company’s performance of or compliance with this Agreement, including the
expenses of any special audits or “comfort” letters required by or incident to
such performance and compliance, and any premiums and other costs of policies of
insurance obtained by the Company against liabilities arising out of the sale of
any securities and (ii) all registration, filing and stock exchange fees, all
fees and expenses of complying with securities or “blue sky” laws, all fees and
expenses of custodians, transfer agents and registrars, and all printing
expenses, messenger and delivery expenses; provided, however, “Registration
Expenses” shall not include any out-of-pocket expenses of the Holder, transfer
taxes, underwriting or brokerage commissions or discounts associated with
effecting any sales of Registrable Securities that may be offered.



 

 

“ROIP” shall have the meaning set forth in the Recitals hereof.

“Securities Act” shall mean the Securities Act of 1933, as amended (or any
successor corresponding provision of succeeding law), and the rules and
regulations thereunder.

“Shelf Registration Statement” shall have the meaning set forth in Section 2(a)
hereof.

“Underwritten Offering” shall mean a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.

“Voting Power” shall mean voting securities or other voting interests ordinarily
(and apart from rights accruing under special circumstances) having the right to
vote in the election of board members or Persons performing substantially
equivalent tasks and responsibilities with respect to a particular entity.

Section 2. Shelf Registrations.

a. Shelf Registration. The Company agrees to use commercially reasonable efforts
to file with the Commission a registration statement under the Securities Act
for the offering on a continuous or delayed basis in the future covering resales
of the Registrable Securities (the “Shelf Registration Statement”), such filing
to be made (subject to Section 3) no later than the date that is one-year after
the date on which the OP Units were issued as provided in the Contribution
Agreement. Subject to Section 3, the Company shall use commercially reasonable
efforts to cause such Shelf Registration Statement to be declared effective by
the Commission as soon as practicable thereafter. The Shelf Registration
Statement shall be on an appropriate form and the registration statement and any
form of prospectus included therein (or prospectus supplement relating thereto)
shall reflect the plan of distribution or method of sale as the Holder may from
time to time notify the Company.

b. Effectiveness. The Company shall use commercially reasonable efforts to keep
the Shelf Registration Statement continuously effective for the period beginning
on the date on which the Shelf Registration Statement is declared effective and
ending on the date that all of the Registrable Securities registered under the
Shelf Registration Statement cease to be Registrable Securities. During the
period that the Shelf Registration Statement is effective, the Company shall
supplement or make amendments to the Shelf Registration Statement, if required
by the Securities Act or if reasonably requested by the Holder (whether or not
required by the form on which the securities are being registered), including to
reflect any specific plan of distribution or method of sale, and shall use
commercially reasonable efforts to have such supplements and amendments declared
effective, if required, as soon as practicable after filing.



 

 

Section 3. Black-Out Periods.

Notwithstanding anything herein to the contrary, the Company shall have the
right to postpone the filing of a registration statement and the right,
exercisable from time to time by delivery of a notice authorized by the Board at
such times as the Company in its good faith judgment may reasonably determine is
necessary and advisable, to require the Holder not to sell pursuant to a
registration statement or similar document under the Securities Act filed
pursuant to Section 2 or to suspend the use or effectiveness thereof if at the
time of the delivery of such notice (i) it has determined that the use of any
registration statement or similar document under the Securities Act filed
pursuant to Section 2 would require the disclosure of material information that
the Company has a bona fide business purpose for preserving as confidential or
the disclosure of which would impede the Company’s ability to consummate a
significant transaction, and that the Company is not otherwise required by
applicable securities laws or regulations to disclose, (ii) all reports required
to be filed by the Company pursuant to the Exchange Act have not been filed by
the required date without regard to any extension, or (iii) the consummation of
any business combination by the Company has occurred or is probable for purposes
of Rule 3-05, Rule 3-14 or Article 11 of Regulation S-X under the Securities Act
or (iv) the Company is not eligible to use Form S-3 for purposes of registering
the resale of the Registrable Securities. The Company, as soon as practicable,
shall (i) give the Holder prompt written notice in the event that the Company
has suspended sales of Registrable Securities pursuant to this Section 3, (ii)
give the Holder prompt written notice of the termination of such suspension of
sales of the Registrable Securities and (iii) promptly file any amendment or
reports necessary for any registration statement or prospectus of the Holder in
connection with the completion of such event.

The Holder agrees by acquisition of the Registrable Securities that upon receipt
of any notice from the Company of the happening of any event of the kind
described in this Section 3, the Holder will forthwith discontinue its
disposition of Registrable Securities pursuant to the registration statement
relating to such Registrable Securities until the Holder’s receipt of the notice
of completion of such event.

Section 4. Registration Procedures.

a. In connection with the filing of any registration statement as provided in
this Agreement, the Company shall use commercially reasonable efforts to, as
expeditiously as reasonably practicable:

(i) prepare and file with the Commission the requisite registration statement
(including a prospectus therein and any supplement thereto) to effect such
registration and use commercially reasonable efforts to cause such registration
statement to become effective; provided, however, that before filing such
registration statement or any amendments or supplements thereto, the Company
will furnish copies of all such documents proposed to be filed to counsel for
the sellers of Registrable Securities covered by such registration statement and
provide reasonable time for such sellers and their counsel to comment upon such
documents if so requested by the Holder;



 

 

(ii) prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to maintain the effectiveness of such registration and to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement during the period in
which such registration statement is required to be kept effective; (iii)
furnish to the Holder, without charge, such number of conformed copies of such
registration statement and of each such amendment and supplement thereto (in
each case including all exhibits other than those which are being incorporated
into such registration statement by reference), such number of copies of the
prospectus contained in such registration statements (including each complete
prospectus and any summary prospectus) and any other prospectus filed under Rule
424 under the Securities Act in conformity with the requirements of the
Securities Act, and such other documents, as the Holder may reasonably request;

(iii) register or qualify all Registrable Securities under such other securities
or “blue sky” laws of such jurisdictions as the Holder and the underwriters of
the securities being registered, if any, shall reasonably request, to keep such
registration or qualification in effect for so long as such registration
statement remains in effect, and take any other action which may be reasonably
necessary or advisable to enable the Holder to consummate the disposition in
such jurisdiction of the securities owned by the Holder, except that the Company
shall not for any such purpose be required to qualify generally to do business
as a foreign company or to register as a broker or dealer in any jurisdiction
where it would not otherwise be required to qualify but for this Section
4(a)(iv), or to consent to general service of process in any such jurisdiction,
or to be subject to any material tax obligation in any such jurisdiction where
it is not then so subject;

(iv) immediately notify the Holder at any time when the Company becomes aware
that a prospectus relating thereto is required to be delivered under the
Securities Act, of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances under which they were made, and, at the
request of the Holder, promptly prepare and furnish to the Holder a reasonable
number of copies of a supplement to or an amendment of such prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made;

(v) comply or continue to comply in all material respects with the Securities
Act and the Exchange Act and with all applicable rules and regulations of the
Commission thereunder so as to enable the Holder to sell its Registrable
Securities pursuant to Rule 144 promulgated under the Securities Act, as further
agreed to in Section 6 hereof;

(vi) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;

(viii) cooperate with the Holder to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold and not
bearing any Securities Act legend; and enable certificates for such Registrable
Securities to be issued for such number of shares and registered in such names
as the Holder may reasonably request in writing at least three (3) Business Days
prior to any sale of Registrable Securities;



 

 

(vii) list all Registrable Securities covered by such registration statement on
any securities exchange or national quotation system on which any such class of
securities is then listed or quoted and cause to be satisfied all requirements
and conditions of such securities exchange or national quotation system to the
listing or quoting of such securities that are reasonably within the control of
the Company including, without limitation, registering the applicable class of
Registrable Securities under the Exchange Act, if appropriate, and using
commercially reasonable efforts to cause such registration to become effective
pursuant to the rules of the Commission;

(viii) in connection with any sale, transfer or other disposition by the Holder
of any Registrable Securities pursuant to Rule 144 promulgated under the
Securities Act, cooperate with the Holder to facilitate the timely preparation
and delivery of certificates representing the Registrable Securities to be sold
and not bearing any Securities Act legend, and enable certificates for such
Registrable Securities to be issued for such number of shares and registered in
such names as the Holder may reasonably request in writing at least three (3)
Business Days prior to any sale of Registrable Securities;

(ix) notify the Holder, promptly after it shall receive notice thereof, of the
time when such registration statement, or any post-effective amendments to the
registration statement, shall have become effective, or a supplement to any
prospectus forming part of such registration statement has been filed;

(x) notify the Holder of any request by the Commission for the amendment or
supplement of such registration statement or prospectus for additional
information; and

(xi) advise the Holder, promptly after it shall receive notice or obtain
knowledge thereof, of (A) the issuance of any stop order, injunction or other
order or requirement by the Commission suspending the effectiveness of such
registration statement or the initiation or threatening of any proceeding for
such purpose, and use commercially reasonable efforts to prevent the issuance of
any stop order, injunction or other order or requirement or to obtain its
withdrawal if such stop order, injunction or other order or requirement should
be issued, (B) the suspension of the registration of the subject shares of the
Registrable Securities in any state jurisdiction and (C) the removal of any such
stop order, injunction or other order or requirement or proceeding or the
lifting of any such suspension.

b. In connection with the filing of any registration statement covering
Registrable Securities and as a condition to Holder’s participation in the
registration, the Holder shall furnish in writing to the Company such
information regarding the Holder (and any of its Affiliates), the Registrable
Securities to be sold, the intended method of distribution of such Registrable
Securities and such other information requested by the Company as is necessary
or advisable for inclusion in the registration statement relating to such
offering pursuant to the Securities Act. Such writing shall expressly state that
it is being furnished to the Company for use in the preparation of a
registration statement, preliminary prospectus, supplementary prospectus, final
prospectus or amendment or supplement thereto, as the case may be.



 

 

The Holder agrees by acquisition of the Registrable Securities that (i) upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 4(a)(v), the Holder will forthwith discontinue its
disposition of Registrable Securities pursuant to the registration statement
relating to such Registrable Securities until the Holder’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 4(a)(v); (ii)
upon receipt of any notice from the Company of the happening of any event of the
kind described in clause (A) of Section 4(a)(xiii), the Holder will discontinue
its disposition of Registrable Securities pursuant to such registration
statement until the Holder’s receipt of the notice described in clause (C) of
Section 4(a)(xiii); and (iii) upon receipt of any notice from the Company of the
happening of any event of the kind described in clause (B) of Section
4(a)(xiii), the Holder will discontinue its disposition of Registrable
Securities pursuant to such registration statement in the applicable state
jurisdiction(s) until the Holder’s receipt of the notice described in clause (C)
of Section 4(a)(xiii).

Section 5. Indemnification.

a. Indemnification by the Company. The Company agrees to indemnify and hold
harmless the Holder, its partners, officers, directors, employees, agents and
representatives, and each Person (a “Controlling Person”), if any, who controls
the Holder (within the meaning of the Section 15 of the Securities Act or
Section 20 of the Exchange Act), against any losses, claims, damages, and
expenses (including, without limitation, reasonable attorneys’ fees), arising
out of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the registration statement under which such
Registrable Securities were registered and sold under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, or arising out of or based upon
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and the Company will
reimburse the Holder for any reasonable legal or any other expenses reasonably
incurred by it in connection with investigating or defending any such loss,
claim, liability, action or proceedings; provided, however, that the Company
shall not be liable in any such case to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of or is based upon an untrue statement or alleged statement or omission or
alleged omission made in such registration statement, any such preliminary
prospectus, final prospectus, summary prospectus, amendment or supplement in
reliance upon and in conformity with written information furnished to the
Company by the Holder specifically stating that it is for use in the preparation
thereof. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Holder or any such controlling Person
and shall survive the transfer of such securities by the Holder.

b. Indemnification by the Holder. The Holder agrees to indemnify and hold
harmless (in the same manner and to the same extent as set forth in Section
5(a)) the Company, each member of the Board, each officer, employee, agent and
representative of the Company and each of their respective Controlling Persons,
with respect to any untrue statement or alleged untrue statement of a material
fact in or omission or alleged omission to state a material fact from such
registration statement, any preliminary prospectus, final prospectus or summary
prospectus contained therein, or any amendment or supplement thereto, if such
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with written information furnished to
the Company by the Holder regarding the Holder giving such indemnification
specifically stating that it is for use in the preparation of such registration
statement, preliminary prospectus, final prospectus, summary prospectus,
amendment or supplement. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Company or any such
Board member, officer, employee, agent, representative or Controlling Person and
shall survive the transfer of such securities by the Holder.



 

 

c. Notices of Claims, etc. Promptly as reasonably practicable after receipt by
an indemnified party of notice of the commencement of any action or proceeding
involving a claim referred to in the preceding paragraphs of this Section 5,
such indemnified party will, if a claim in respect thereof is to be made against
an indemnifying party, give written notice to the latter of the commencement of
such action; provided, however, that the failure of any indemnified party to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under the preceding paragraphs of this Section 5, except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any such action is brought against an indemnified party,
unless in such indemnified party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist in respect of such
claim, the indemnifying party shall be entitled to assume the defense thereof,
for itself, if applicable, together with any other indemnified party similarly
notified, and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to the indemnified party for any legal or other expenses
subsequently incurred by the latter in connection with the defense thereof.

d. Indemnification Payments. To the extent that the indemnifying party does not
assume the defense of an action brought against the indemnified party as
provided in Section(c)(c), the indemnified party (or parties if there is more
than one) shall be entitled to the reasonable legal expenses of common counsel
for the indemnified party (or parties). In such event, however, the indemnifying
party will not be liable for any settlement effected without the written consent
of such indemnifying party, which consent shall not be unreasonably withheld.
The indemnification required by this Section 5 shall be made by periodic
payments of the amount thereof during the course of an investigation or defense,
as and when bills are received or expense, loss, damage or liability is
incurred. No indemnifying party shall, without the prior written consent of the
indemnified party, consent to entry of judgment or effect any settlement of any
claim or pending or threatened proceeding in respect of which the indemnified
Party is or could have been a party and indemnity could have been sought
hereunder by such indemnified party, unless such judgment or settlement includes
an unconditional release of such indemnified party from all liability arising
out of such claim or proceeding.

e. Contribution. If, for any reason, the foregoing indemnity is unavailable, or
is insufficient to hold harmless an indemnified party, then the indemnifying
party shall contribute to the amount paid or payable by the indemnified party as
a result of the expense, loss, damage or liability, (i) in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and the indemnified party on the other (determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission relates to information supplied by the indemnifying party or the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission) or (ii) if the allocation provided by subclause (i) above is not
permitted by applicable law or provides a lesser sum to the indemnified party
than the amount hereinafter calculated, in the proportion as is appropriate to
reflect not only the relative fault of the indemnifying party and the
indemnified party, but also the relative benefits received by the indemnifying
party on the one hand and the indemnified party on the other, as well as any
other relevant equitable considerations.



 

 

No indemnified party guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any indemnifying party who was not guilty of such fraudulent misrepresentation,
and the liability for contribution of the Holder of Registrable Securities will
be in proportion to and limited in all events to the net amount received by the
Holder from the sale of Registrable Securities pursuant to such registration
statement.

Section 6. Covenants Relating To Rule 144. At such times as the Company becomes
obligated to file reports in compliance with either Section 13 or 15(d) of the
Exchange Act, the Company covenants that it will file any reports required to be
filed by it under the Securities Act and the Exchange Act and that it will take
such further action as the Holder may reasonably request, all to the extent
required from time to time to enable Holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by (a) Rule 144 under the Securities Act, as such rule may
be amended from time to time or (b) any similar rule or regulation hereafter
adopted by the Commission.

Section 7. Market Stand-Off Agreement. The Holder hereby agrees that it shall
not, directly or indirectly sell, offer to sell (including without limitation
any short sale), pledge, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant for the sale of or otherwise dispose of or transfer any Registrable
Securities or other Common Stock or any securities convertible into or
exchangeable or exercisable for Common Stock then owned by the Holder (other
than to permitted transferees of the Holder who agree to be similarly bound) for
up to 180 days following the date of an underwriting agreement with respect to
an underwritten public offering of the Company’s securities; provided, however,
that all officers and directors of the Company then holding Common Stock or
securities convertible into or exchangeable or exercisable for Common Stock
enter into similar agreements for not less than the entire time period required
of the Holder hereunder.

In order to enforce the foregoing covenant, the Company shall have the right to
place restrictive legends on the certificates representing the securities
subject to this Section 7 and to impose stop transfer instructions with respect
to the Registrable Securities and such other securities of the Holder (and the
securities of every other Person subject to the foregoing restriction) until the
end of such period.

Section 8. Miscellaneous.



 

 

a. Termination; Survival. The rights of the Holder under this Agreement shall
terminate upon the date that all of the Registrable Securities held by the
Holder may be sold during any three-month period in a single transaction or
series of transactions without volume limitations under Rule 144 (or any
successor provision) under the Securities Act. Notwithstanding the foregoing,
the obligations of the parties under Section 5 and paragraphs (d), (e) and (g)
of this Section 8 shall survive the termination of this Agreement.

b. Expenses. All Registration Expenses incurred in connection with any Shelf
Registration under Section 2 shall be borne by the Company, whether or not any
registration statement related thereto becomes effective.

c. Counterparts. This Agreement may be executed in one or more counterparts, all
of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties and delivered to each of the other parties.

d. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

e. Prior Agreement; Construction; Entire Agreement. This Agreement, including
the exhibits and other documents referred to herein (which form a part hereof),
constitutes the entire agreement of the parties with respect to the subject
matter hereof, and supersedes all prior agreements and understandings between
the parties except the Purchase Agreement, and all such prior agreements and
understandings are merged herein and shall not survive the execution and
delivery hereof.

f. Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent,
postage prepaid, by registered, certified or express mail or reputable overnight
courier service or by telecopier and shall be deemed given when so delivered by
hand or, if mailed, three (3) Business Days after mailing (one Business Day in
the case of express mail or overnight courier service), addressed as follows:



If to the Holder:

WS Harrison, LLC

33855 Van Duyn Road

Eugene, Oregon 97408

       



If to the Company:

Retail Opportunity Investments Corp.

8905 Towne Centre Drive, Suite 108

San Diego, CA 92122

Attn: Chief Financial Officer

 

 





g. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of the Holder. The Company may assign its rights or
obligations hereunder to any successor to the Company’s business or with the
prior written consent of the Holder. Notwithstanding the foregoing, no assignee
of the Company shall have any of the rights granted under this Agreement until
such assignee shall acknowledge its rights and obligations hereunder by a signed
written agreement pursuant to which such assignee accepts such rights and
obligations.



 

 

h. Headings. Headings are included solely for convenience of reference and if
there is any conflict between headings and the text of this Agreement, the text
shall control.

i. Amendments And Waivers. The provisions of this Agreement may be amended or
waived at any time only by the written agreement of the Company and the Holder.
Any waiver, permit, consent or approval of any kind or character on the part of
the Holder of any provision or condition of this Agreement must be made in
writing and shall be effective only to the extent specifically set forth in
writing. Any amendment or waiver effected in accordance with this paragraph
shall be binding upon the Holder and the Company.

j. Interpretation; Absence Of Presumption. For the purposes hereof, (i) words in
the singular shall be held to include the plural and vice versa and words of one
gender shall be held to include the other gender as the context requires, (ii)
the terms “hereof,” “herein,” and “herewith” and words of similar import shall,
unless otherwise stated, be construed to refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, paragraph or
other references are to the Sections, paragraphs, or other references to this
Agreement unless otherwise specified, (iii) the word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation,” unless the context otherwise requires or unless otherwise
specified, (iv) the word “or” shall not be exclusive and (v) provisions shall
apply, when appropriate, to successive events and transactions.

This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting or causing
any instruments to be drafted.

k. Severability. If any provision of this Agreement shall be or shall be held or
deemed by a final order by a competent authority to be invalid, inoperative or
unenforceable, such circumstance shall not have the effect of rendering any
other provision or provisions herein contained invalid, inoperative or
unenforceable, but this Agreement shall be construed as if such invalid,
inoperative or unenforceable provision had never been contained herein so as to
give full force and effect to the remaining such terms and provisions.

l. Specific Performance; Other Rights. The parties recognize that various other
rights rendered under this Agreement are unique and, accordingly, the parties
shall, in addition to such other remedies as may be available to them at law or
in equity, have the right to enforce the rights under this Agreement by actions
for injunctive relief and specific performance.

m. Further Assurances. In connection with this Agreement, as well as all
transactions and covenants contemplated by this Agreement, each party hereto
agrees to execute and deliver or cause to be executed and delivered such
additional documents and instruments and to perform or cause to be performed
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions and covenants contemplated by this Agreement.



 

 

n. No Waiver. The waiver of any breach of any term or condition of this
Agreement shall not operate as a waiver of any other breach of such term or
condition or of any other term or condition, nor shall any failure to enforce
any provision hereof operate as a waiver of such provision or of any other
provision hereof.

[SIGNATURE PAGE FOLLOWS]

 

 



 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

COMPANY:

RETAIL OPPORTUNITY INVESTMENTS CORP.,

a Maryland corporation

By: /s/ Michael B. Haines                                                   

Name: Michael B. Haines

Title: Chief Financial Officer

 

HOLDER:

WS Harrison, LLC

 

By: _/s/ Derek Harrison________________________

Derek Harrison, Authorized Member

 

 



 

